Citation Nr: 1442306	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  14-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1. Restoration of a 20 percent rating for a bilateral hearing loss disability, effective September 1, 2013.

2. Entitlement to a compensable rating for the bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision issued by the RO. In his March 2014 Substantive Appeal (VA Form 9), the Veteran requested a Board video-conference hearing. He was scheduled for such hearing in August 2014. He failed to appear for his scheduled hearing, offered no argument for this failure to appear and did not otherwise request to have his hearing rescheduled. Accordingly, his hearing request is deemed withdrawn 38 C.F.R. § 20.704(d). 

The Board notes that, in addition to the paper claims file, there are Virtual VA/VBMS paperless claims processing system electronic claims files associated with the Veteran's claim.  Relevant documents in the electronic file are discussed herein. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In January 2013, the RO notified the Veteran of a rating decision proposed to reduce the rating for his service-connected bilateral hearing loss disability from 20 to 0 percent. 

2. At the time of the effective date of reduction, in September 2013, the 20 percent disability rating for the Veteran's service-connected bilateral hearing loss disability had been in effect for less than five years.
 
3. The November 2012 VA examination reflected Level II hearing for the right ear and Level II hearing for the left ear; the February 2014 VA examination reflected Level II hearing for the right ear and Level I hearing for the left ear .
 
4. At the time of the June 2013 rating decision the evidence showed an improvement in the service-connected bilateral hearing loss disability.

5. The Veteran's hearing loss is shown to have been manifested by no worse than a Level II impairment of auditory acuity in the ears bilaterally (November 2012 VA examination).


CONCLUSIONS OF LAW

1. The reduction of the rating from 20 percent to 0 percent, effective September 1, 2013, was proper. 38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.85, 4.86, Diagnostic Code 6100 (2013). 

2. The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify in this case was satisfied by letter sent to the Veteran in October 2012. The claim was last adjudicated in April 2014. Furthermore, the RO notified him of the proposed reduction in a May 2013 letter. The letter informed him of the reasons and bases for the proposed reduction and the type of information or evidence he could submit in response. He was also informed of his rights to a personal hearing and representation and that unless additional evidence was received within 60 days, his hearing loss evaluation would be reduced. Therefore, the Board finds that the RO also complied with the additional notification requirements set forth in 38 C.F.R. § 3.105(e).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports.

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Rating Reduction

Disability evaluations, as far as can practicably be determined, represent average impairment of earning capacity resulting from diseases, injuries, and their residual conditions, as a result of, or incident to, military service. Separate diagnostic codes within the rating schedule identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1. 

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. Procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e). Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The Veteran will then be notified at his latest address of record of the contemplated action and furnished the detailed reasons, and be given 60 days to present additional evidence to show compensation payments should be continued at their present level. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expires. 38 C.F.R. § 3.105(e).

Furthermore, 38 C.F.R. § 3.105(i) requires the Veteran be informed that he will be afforded a predetermination hearing provided he makes a request for this hearing to the VA within 30 days from the date of notice of the proposed rating reduction. The regulation provides that if a timely request for a hearing is received, VA will notify the Veteran in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date. If a hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 

For disability ratings in effect for less than five years, as in this case, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating. 38 C.F.R. § 3.344(c) (2013).

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations. 38 C.F.R. § 4.85 (2011); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII", the percentage evaluation is 20 percent. See 38 C.F.R. § 4.85. 

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

In this case, the Veteran filed his initial claim for service connection for a bilateral hearing loss disability in June 2010. A VA examination was conducted in January 2011.

On audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
40
50
55
Left
5
40
50
75


Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear. The examiner noted "performance for the speech recognition scores was poor bilaterally." Applying the criteria for evaluating hearing loss to the findings of the January 2011 audiometric evaluation results in designation of Level V hearing in the right ear and Level V in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a 20 percent rating under 38 C.F.R. § 4.85, DC 6100. Accordingly, the RO assigned a 20 percent rating effective June 14, 2010 based on the findings of the January 2011 examination.

In May 2012, the Veteran filed a claim for an increased rating and a VA examination was conducted in November 2012. 

On audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
55
65
75
Left
20
55
70
80


Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the November 2012 audiometric evaluation results in designation of Level II hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100.

Additional VA examination was conducted in February 2014.  On audiometric testing, the Veteran's pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
20
50
65
70
Left
20
55
70
70


Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 92 percent in the left ear. Applying the criteria for evaluating hearing loss to the findings of the February 2014 audiometric evaluation results in designation of Level II hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100.

TheCourt has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet.App. 413 (1993).

Initially, The Board points out that the results of audiometric testing obtained on each reliable evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86. Thus, as to the issue of whether the reduction to 0 percent was proper, the Board finds that the reduction to 0 percent was proper as the November 2012 VA examinations shows an improvement in the Veteran's hearing loss when compared to the prior January 2011 VA examination. In this regard, the January 2011 VA examination the Veteran is shown to have speech recognition ability of 60 percent in the right ear and 64 percent in the left ear. The November 2012 examination shows improvement in the speech recognition ability as the Veteran is shown to have improved speech recognition ability of: 88 percent in the right ear and 84 percent in the left ear (November 2012).  Although we do not consider the 2014 examination to support a reduction in 2013, the results of the 2014 examination are an after the fact confirmation that the 2012 examination was correct.

In reaching this conclusion, the Board has considered the Veteran's lay statements of record. The Board notes that he is certainly competent to describe that which he personally observes, including his hearing difficulties and how this impacts his ability to hear under ordinary conditions of life. The Board also finds his statements to be credible. However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment. Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered. Lendenmann, supra. In this case, the numeric designations produce no more than a 0 percent disability evaluation. 38 C.F.R. Part 4, Diagnostic Code 6100. 

Increased Rating

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here the disabilities have not significantly changed and uniform evaluations are warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In this case, the Board finds that a compensable rating for the Veteran's bilateral hearing loss is not warranted at any time for the period of this appeal.

As documented above, applying the criteria for evaluating hearing loss to the findings of the November 2012 audiometric evaluation results in designation of Level II hearing in the right ear and Level II in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100. Similarly, applying the criteria for evaluating hearing loss to the findings of the February 2014 audiometric evaluation results in designation of Level II hearing in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII. These findings warrant a non compensable rating under 38 C.F.R. § 4.85, DC 6100.

The Board in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss (and in fact recognizes that there had been shifts in several frequencies in both ears as documented in the examinations above), however, it must be reiterated that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record. Lendenmann, supra. In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating. See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Further, the examination reports documented above also consider the impact his hearing loss had on his ordinary conditions of  life including his ability to work, namely that his disability required that he wear hearing aids, he had difficulty hearing women and he didn't "hear like I should." See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

However, the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. Hence, the rating criteria contemplate the Veteran's symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation. See Martinak, supra. Here, the evidence reflects that the audiologists have considered the effects of the Veteran's hearing loss on his functioning and have reported no significant effects. Thus, the Board finds that referral for extraschedular evaluation is not indicated by this evidence.


ORDER

Restoration of a 20 percent evaluation for service-connected bilateral hearing loss is denied. 

A compensable rating for bilateral hearing loss is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


